Citation Nr: 1427659	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & S.P. (Mother)


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1988.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for PTSD.

As reflected on the cover page, the Board has recharacterized the issue to include acquired psychiatric disorders such as depression and bipolar disorder, which have been raised by treatment records diagnosing such psychiatric disorders in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran and his mother testified before the undersigned at a Travel Board hearing in May 2010; a transcript of that hearing is of record.

This matter was previously remanded in September 2010 and May 2012 for additional evidentiary development, to include obtaining relevant records and scheduling the Veteran for a VA psychiatric examination.  The Veteran failed to report to the scheduled examination in November 2010.  As the Veteran was notified of the VA examination and failed to report for it without good cause, the provisions of 38 C.F.R. § 3.655 are for application and the claim shall be decided based on the evidence of record.

The electronic record has been considered in the adjudication of this matter.


FINDINGS OF FACT

1. The Veteran has diagnoses of various psychiatric disorders, to include PTSD, bipolar disorder, and depression during the pendency of his appeal.

2. The Veteran's claimed stressor of his direct involvement in the air raid over Libya in 1986, killing over 100 civilians and 2 United States Air Force pilots, is consistent with the circumstances of his service as he was a flight control specialist on the F-111F, stationed at the Royal Air Force Lakenheath Base in England and selected to participate in this operation.  His stressor has been verified and conceded by the RO.  Thus, there is credible supporting evidence that the claimed in-service stressor occurred.

3. The evidence is in relative equipoise as to whether the Veteran has PTSD due to the verified in-service stressor (e.g., a link established by medical evidence).  A private psychologist in July 2005 identified the Veteran's PTSD symptomatology and rendered a PTSD diagnosis (among other psychiatric diagnoses) based upon consideration of the Veteran's reported in-service stressor.  The evidence also contains an October 2006 VA examiner's unfavorable opinion that the reported stressor did not amount to a valid PTSD diagnosis.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and depression have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2013).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and depression is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


